﻿It is a great honour for me to address the General Assembly. We are convinced that the work of this session will be crowned with success and that the statements of the representatives of the various Member States of the Organization and the conclusions and recommendations arrived at on the items on the agenda will be governed by reason and justice.
2.	As once again we begin our work, I should like to convey the sincere good wishes of Mr. Obiang Nguema Mbasogo, the President of the Republic of Equatorial Guinea, for harmonious progress in the work of this session of the General Assembly and for success in the adoption of resolutions and decisions at the end of our work. We express the hope that those resolutions and decisions will become a reality and will not result in mere rhetorical or sterile expressions of ideals which, far from proving viable, fair and equitable, will only give rise to conflicts, worsen divisions and promote extremism, in complete contradiction of the spirit of the Charter signed at San Francisco.
3.	Equatorial Guinea, my country, believes that it is essential to increase efforts to promote better relations and respect for the equality of all peoples in the world, to guarantee the sacred principles of the Charter of the United Nations and to achieve its goals. The prestige and the authority of the United Nations must be strengthened. This is particularly necessary at the present time when dialogue is becoming increasingly difficult and force is likely to be used because of the juxtaposition of the interests at stake.
4.	The unanimous election of Mr. Lusaka as President of the thirty-ninth session of the General Assembly is not only a source of pride and satisfaction for Equatorial Guinea but also a recognition of the determination of the country which he represents, Zambia, to remain faithful to the ideals of peace, justice and freedom and to maintain the dignity of man, despite temporary setbacks and difficulties. We are therefore convinced that with his qualities, professional experience and dedication he will fulfil the responsibility of guiding the destiny of this session in a most exemplary manner.
5.	Similarly, we express our appreciation and thanks to his predecessor, Mr. Jorge Illueca, who, while carrying out his important and diverse functions as Head of State of Panama, guided the work of the thirty-eighth session of the General Assembly with outstanding competence and skill.
6.	The report of the Secretary-General on the work of the Organization presents a clear and complete description of the complexity of the problems facing the world. It merits our deep appreciation and it can assist us in examining the items of the agenda with which we have to deal. We should like to express our appreciation and thanks to the Secretary- General for the valuable work that he is doing as the head of the Organization. We wish him every success in the difficult but highly honourable task entrusted to him in bringing about a better world.
7.	The admission of a new Member to the United Nations family has always been a source of happiness for my delegation. The recent admission of the State of Brunei Darussalam as the 159th Member of the United Nations gives us great satisfaction since this represents, among other things, a practical step towards the universality of the United Nations. We welcome and congratulate that new Member and look forward to its contribution to the maintenance of international peace and security and the establishment of fruitful co-operation in building an empire of justice for the protection and well-being of peoples.
8.	As I stated from this rostrum when I spoke at the 30th meeting of the thirty-eighth session of the General Assembly, the Government of the Republic of Equatorial Guinea, following the changes which took place in the country in August 1979, has successfully carried out the difficult but noble task of establishing a democratic system. This has led to the effective establishment of executive, judicial and legislative systems in keeping with our constitution. Notable progress has been made in the social and political life of the country, which is reflected in the peace and tranquillity which prevails.
9.	Unfortunately, notwithstanding the unceasing efforts of the Government, the economic situation of my country, which is purely the result of the situation we inherited from the previous period and the general world economic crisis, is beset by many difficulties which have yet to be overcome. Equatorial Guinea, one of the least developed countries, is in a state of devastation and a direct victim of the most harmful effects of the world crisis.
10.	Nevertheless, my Government has worked to lay solid foundations for harmonious economic development, to rehabilitate our country and to bring about development in general. Negotiations at the sub regional level in Central Africa led to Equatorial Guinea's joining of the Central African Customs and Economic Union during the meeting of the Council of Heads of State of that organization held at Bangui in December 1983. Similarly, on 27 August this year, the President of the Republic signed the treaty admitting Equatorial Guinea to the Bank of Central African States. We believe that our national endeavours will thus become a part of the endeavour of the sub region to combat the underdevelopment, hunger and poverty which afflict our peoples.
11.	In the context of this effort to bring about rehabilitation and development in my country, I should like to take this opportunity to express on behalf of my Government appreciation for the assistance which friendly countries and international bodies have constantly provided to the Republic of Equatorial Guinea since 3 August 1979. Nevertheless, given the long road before us, we trust and hope that this assistance will be expanded and further diversified on the basis of General Assembly resolution 38/224 of 20 December 1983
12.	On the eve of the fortieth anniversary of the Organization, the economic situation of the over-whelming majority of Member States in this great family is becoming increasingly critical and the possibility of overcoming this crisis seems increasingly remote, while the instability which currently characterizes international relations continues. Al-though some improvements have been made on the political, social and cultural levels, the influence of ideological blocs, so-called strategic interests, and selective protection of human rights, based on criteria which do not take into account the special characteristics of countries and peoples, lead us to conclude that, generally speaking, negotiations to remedy current inequalities and imbalances are deadlocked.
13.	The Assembly of Heads of State and Government of the Organization of African Unity, meeting at Lagos in 1980, the Political Declaration adopted by the Seventh Conference of Heads of State or Government of Non-Aligned Countries, held at New Delhi in 1983, the intense activity by the Group of 77, the recent proposals of the 11 Latin American countries to solve their external debt problems—to mention only a few—are initiatives which should be matched by the developed countries, which should co-operate to ensure a fair exchange between North and South. We must accept the reality that growth and stability in the North and accelerated development in the South are interrelated. The fortieth anniversary of the founding of the United Nations, if the wealthy countries were to see the light, could be remembered as the anniversary that saw the beginning of a new stage of progress towards a better world.
14.	The worsening of the present international economic crisis emphasizes the vital need to apply the principles of the Charter of the United Nations in relations between States, taking into account the fact of interdependence regarding trade. The constantly increasing deficits in the balance of payments of underdeveloped countries and their growing foreign debt must be compensated by fair prices for the raw materials they produce and the establishment of appropriate measures to make possible not just increased wealth for rich countries but also a considerable improvement in the economic conditions of poor nations,
15.	We hope that the economic resolutions and recommendations adopted by the General Assembly at the present session will not simply confirm the need for the developed countries to contribute to the economic recovery of the poor countries in general, but will result in a practical, positive reaction in the form of contributions to this end. We also hope that international financial organizations will set an ex-ample by contributing to the attainment of these objectives.
16.	In contradiction to the provisions of the Charter, the progress in science and technology achieved by some Member States is used against the interests of peace and international security under the pretext of protecting their interests. Such progress is being used even in the pursuit of ways to exterminate mankind. While Equatorial Guinea shares the view that the future of mankind is the responsibility of all countries, the great Powers, judging by their own declarations, have primary responsibility in this area. The negotiations at Geneva should be resumed and should be used to reduce geographical distances and ideological differences. The political will of States should be brought into harmony with the higher interests of mankind on questions which are already accepted by a consensus and which we cannot ignore.
17.	Considerable financial resources go to produce and develop weapons of all kinds. Millions of human beings in various parts of the world—Africa, Asia and Latin America—are being wiped out by drought, hunger, poverty and disease, as well as by natural disasters of atmospheric origin which also destroy considerable natural resources. This happened in my own country recently. We believe that these ills are so serious that scientific, technological and financial resources must be made available to check them. We appeal for international solidarity for the solution of the problem of drought, with the provision of special, immediate assistance to the countries which are the victims of this unprecedented horror.
18.	While those with great stockpiles of armaments continue to arm themselves for defensive purposes, supposedly against the threat of war, weak countries also have the right to life. Thus it is necessary, in theory and in practice, to help to wind down the arms race, with the corresponding reduction in military expenditures, and to struggle to eliminate international mercenarism and terrorism, which merely contribute to the destruction of the economic and political equilibrium of independent countries.
19.	The proliferation of nuclear weapons and the stepping up of the production of other kinds of weapons of mass destruction, allegedly for reasons of security and self-protection, only help to make more probable the victory of the ills afflicting the poor countries: hunger, poverty and disease. We have heard so many ringing declarations on disarmament, calling for a freeze, the prohibition and reduction of nuclear weapons, a ban on the testing, production and use of nuclear weapons and chemical and biological weapons, the prevention of nuclear confrontation and all the other proposals which we have been hearing in the General Assembly over the last few years. It is high time that these became reality; only then shall we feel protected and only then will world peace and security become a reality.
20.	Equatorial Guinea is gravely concerned by the present situation in which men, women and children in all countries of the third world are the innocent victims of the misapplication and faulty channelling of the abundant resources available in the most developed countries, which increases dependence and deprivation of the poor countries. We need relevant programmes and projects for hygiene, housing and foodstuff production to meet the basic requirements of the neediest populations.
21.	It is not unduly optimistic to acknowledge the great work carried out by the United Nations in its almost 40 years of existence, nor to emphasize that certain items on its agenda minimize the importance and value of its activities. Now that apartheid South Africa is showing its true colours, the independence of Namibia recedes further into the distance. This is in flagrant violation of many General Assembly and Security Council resolutions and outright contempt for international public opinion.
22.	We reiterate our position that South Africa's presence in Namibia is illegal and must be ended. We renew our support for the South West Africa People's Organization [SWAPO] and reaffirm that conditions and circumstances outside the Territory of Namibia should not affect or delay the process of its independence.
23.	It is surprising to observe that, although every State Member of the United Nations agrees on the need to maintain international peace and security, this unanimity is not reflected in the implementation of the relevant resolutions. In South Africa, the black majority continues to suffer the effects of the policy of apartheid. This system that has been imposed on the majority is abhorred by all, but many appear to be selective in condemning it, and various economic, strategic and ideological interests seem to be in conflict with the efforts to eradicate it. That makes it all the harder to achieve the great objective of the protection and defence of fundamental human rights and freedoms. We must reflect seriously on this and, even though it may be difficult, accept the fact that nature itself calls for recognition of the right of all people to enjoy equal rights, and hence the abolition of apartheid must be brought about.
24.	The Republic of Equatorial Guinea hopes that African wisdom and the spirit of solidarity will lay the foundation so that the various Governments now controlling the destiny of the continent will avoid any situation that could lead to the collapse of the Organization of African Unity. In this connection, we welcome any peaceful and constructive initiative for resolving the conflicts in Chad and Western Sahara in accordance with the relevant resolutions of our Organization.
25.	In the Middle East, Israel's occupation of Arab countries continues, and poverty, hunger and death remain common currency in Lebanon. On behalf of those innocent victims who fall day after day in that solely afflicted area, we appeal to all parties involved in that painful and protracted conflict to end the tragedy, through the use of dialogue and negotiation, in a spirit free of pride and passion and on the basis of realism, recognizing the right of the Palestinian people to establish its own State in the region and the right of Israel to continue to exist within legal and secure borders, as well as Lebanon's recovery of its sovereignty, territorial integrity and independence.
26.	We are disturbed at the tension prevailing in Central America. We urge all the parties involved to have recourse to dialogue to find solutions to the differences that have arisen, with strict respect for the right of peoples to determine the political and economic systems most in accordance with their national interests.
27.	We support and encourage the efforts of the Contadora Group towards the peaceful and just settlement of the conflict in Central America, a region to which Equatorial Guinea is bound by historical and cultural ties. We hope that the Contadora Group will arrive at a comprehensive solution of the problem so as to bring about a restoration of overall peace and security in that region.
28.	We reiterate our solidarity with the Argentine Republic with regard to its just and legitimate claim over the Malvinas Islands, and we hope there will be a resumption of and rapid progress in the negotiations with the United Kingdom in the spirit and the context of the relevant resolutions of the General Assembly and the Security Council.
29.	Kampuchea, a State Member of the Organization, continues to be the scene of violent acts because of the intervention of foreign forces in that country. We reiterate our support for and solidarity with a course of action guaranteeing the return of all Kampucheans who have sought refuge in neighbouring countries and the search for a peaceful solution ensuring respect for national independence, sovereignty and territorial integrity, not only of Kampuchea but of all the countries of the region. The relevant resolutions of the five past regular sessions of tin General Assembly and the Declaration on Kampuchea I have laid the necessary foundations for a broad political settlement of the problem.
30.	In Afghanistan, there are no signs that the sovereignty, territorial integrity and political independence of that country are being preserved, in spite of the appeals by the international community to the effect that only the withdrawal of foreign forces from Afghanistan can guarantee the inalienable right of the Afghan people to determine the form of Government and political and economic system most in keeping with their interests, without outside interference or influence. Accordingly, the efforts of the Secretary- General to find a peaceful solution which could facilitate the return of Afghan refugees to their own country should receive support, so as to establish the necessary guidelines for the restoration of peace and tranquillity both in Afghanistan and in the neighbouring countries which are victims of the situation prevailing in South-West Asia.
31.	The war between Iran and Iraq, brother countries and neighbours, continues to be a cause for considerable concern and anxiety for Equatorial Guinea as for the entire international community. This conflict has gone on for five years. Human lives have been sacrificed, and the results of the efforts of both countries for the reconstruction of their economies have been reduced to naught. This not only impedes the harmonious development of their populations but considerably affects international economic and commercial relations. From this rostrum, we appeal for political will by the Government of Iran and the Government of Iraq so that they may see reason and consider the right to life and the need to preserve human dignity, putting an end to the unjust war imposed on Iranians and Iraqis.
32.	We note with consternation that the results hoped for concerning some questions that have been considered by the United Nations in past decades have not been produced. A recent eloquent confirmation of this is the artificial division by outside forces that has been inflicted on the Republic of Cyprus—a sovereign, independent and non-aligned country and a Member of the United Nations. At a time when the international community is promoting the ideals of reunification of peoples divided by political and ideological interests, the partitioning of Cyprus can-not but undermine those ideals. Given this sad state of affairs, Equatorial Guinea appeals for efforts to preserve the unity of Cyprus and bring about harmony between the different Cypriot communities.
33.	We call for the peaceful unification of the Korean peninsula and invite the leaders of the respective Governments to create the propitious conditions which would make possible the resumption of negotiations which, we hope, will conclude to the satisfaction of all the Korean people. Interested third countries should work to ensure the success of a process for peaceful reunification so that Korea can take within the concert of nations the place to which it is entitled.
34.	Finally, we propose that consideration be given to taking up the observations and proposals of the Secretary-General in his report on the work of the Organization—his third—concerning the strengthening of the role of the Organization and the efficient and smooth functioning of its bodies and specialized agencies, with particular emphasis on those which are directly involved in the social, economic and cultural development and advancement of developing countries.
